Citation Nr: 0305939	
Decision Date: 03/28/03    Archive Date: 04/08/03

DOCKET NO.  03-02 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for right knee disorder 
as secondary to a back disorder.  

2.  Entitlement to service connection for left knee disorder 
secondary to a back disorder.  

3.  Entitlement to service connection for bilateral defective 
hearing.  

4.  Entitlement to service connection for tinnitus with 
dizziness and vertigo.  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran had active service from November 1943 to January 
1945.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal of a January 2002, rating decision of the 
Department of Veterans Affairs (VA), Muskogee, Oklahoma, 
Regional Office, (RO).  In March 2003, the veteran's 
representative filed a motion to advance the veteran's claim 
on the docket.  That motion was granted and the case is now 
ready for appellate review.  


REMAND

It is the veteran's primary contention with respect to his 
claims of entitlement to service connection for his knee 
disorders, that they are related to a non-service connected 
back disorder.  It is noted in that regard that the veteran 
had complained of a back strain upon separation examination 
in January 1946, and that he had claimed service connection 
for a back disorder immediately after service.  Service 
connection for a back disorder, however, was denied in a 
February 1946 rating decision and later denied in a 1956 
Board decision.  The most recent denial of service connection 
for a claimed back disorder occurred in October 2000, when 
the veteran was notified by the RO that his claim was being 
denied because he had not submitted the requisite new and 
material evidence to reopen a previously denied claim.  Since 
that time, the veteran has submitted a medical statement from 
a private physician, M.M., M.D., dated in April 2002, that 
relates degenerative changes in the veteran's back to a back 
injury that the veteran sustained in service in 1945.  

As indicated, the veteran's primary contention is that his 
knee disorders are related to his back disorder.  VA laws and 
regulations dictate that any communication or actions, 
indicating an intent to apply for one or more benefits under 
the laws administered by VA, from a claimant, his or her duly 
authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  38 C.F.R. § 3.155 
(2002).

Further, the provisions of 38 C.F.R. § 3.157 (2002) direct, 
in pertinent part, that "a report of examination or 
hospitalization which meets the requirements of this section 
will be accepted as an informal claim for benefits under an 
existing law or for benefits under a liberalizing law or 
Department of Veterans Affairs issue, if the report relates 
to a disability which may establish entitlement."  

Based upon a reading of the veteran's contentions and his 
recent submissions of medical evidence regarding the 
relationship between his claimed knee disorders and back 
disorder and the March 2003 assertions of his representative, 
the Board finds that an inferred claim of entitlement to 
service connection for a back disorder can be construed.  The 
United States Court of Appeals for Veterans Claims (the 
Court) has held that, if a recently-raised issue is 
"inextricably intertwined" with the issue or issues 
certified for appeal, they must be considered simultaneously.  
Harris v. Derwinski, 1 Vet. App. 180 (1991).  Since the 
issues of entitlement to service connection for the veteran's 
knee disorders and entitlement to service connection for a 
back disorder have the potential for common etiology and/or 
interdependency, they must be considered as inextricably 
intertwined and considered simultaneously.  Id.  Of course, 
the issue regarding service connection of the veteran's back 
disorder must be considered on the basis of whether new and 
material evidence has been submitted to reopen that claim.  

The Board intimates no opinion as to the final outcome 
warranted with regard to the issue of whether new and 
material evidence has been submitted regarding the claim of 
entitlement to service connection for a back disorder.  Based 
upon a preliminary review of the veteran's service medical 
records, however, the Board notes that the veteran has never 
been afforded a VA examination regarding the etiology of his 
back disorder, or for that matter, regarding the etiology of 
his claimed knee disorders, or his claimed hearing loss and 
tinnitus.  In any event, such questions are medical in 
nature, and beyond the expertise of the Board or the RO 
adjudicators.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  Hence, the Board concludes that further development 
is required before the RO can take action on the issues of 
entitlement to service connection for right and left knee 
disabilities as secondary to service-connected disability, 
and entitlement to service connection for bilateral defective 
hearing and tinnitus with dizziness and vertigo, including 
the inextricably intertwined issue of whether the requisite 
new and material evidence has been submitted to reopen the 
previously denied claim of entitlement to service connection 
for a back disorder.  

In light of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  The RO should make arrangements with 
the appropriate VA medical facility(ies) 
for the veteran to be afforded the 
following examinations.  In conjunction 
with these arrangements, the RO should 
direct the veteran's claims file to the 
examiners for their review of pertinent 
documents.  The examiners should be asked 
to review the veteran's claims file, and 
make a best efforts attempt to provide 
the following opinions and information 
with a complete rationale for any opinion 
expressed:  

a)	An orthopedic examination to determine the 
nature, etiology and severity of any back 
disorder, right knee disorder, and left 
knee disorder.  The examiner should be 
asked to render an opinion in the report of 
the examination as to: (1) whether it is at 
least as likely as not that a back disorder 
had its origin in service or is otherwise 
related thereto, including a sprained back 
muscle injury reported by the veteran at 
the time of his separation from service, 
and (2) whether it is at least as likely as 
not that a right and/or left knee disorder 
was caused or worsened by any back 
disability found.  If the examiner is 
unable to make such a determination based 
upon the existing evidence, he or she 
should so state.  

b)	An audiometric examination to determine the 
nature, etiology and severity of any 
bilateral defective hearing, tinnitus, 
dizziness, or vertigo disorders.  The 
examiner should be asked to render an 
opinion in the report of the examination as 
to whether it is at least as likely as not 
that bilateral defective hearing, tinnitus, 
dizziness, or vertigo disorders had their 
origin in service or are otherwise related 
thereto.  If the examiner is unable to make 
such a determination based upon the 
existing evidence, he or she should so 
state.  

2.  Then, after undertaking any 
additional development, including 
conducting any other medical examinations 
deemed warranted, and in light of the 
additional evidence obtained pursuant to 
the requested development, the RO should 
adjudicate the issue of whether new and 
material evidence has been submitted to 
reopen the previously denied claim of 
entitlement to service connection for a 
back disorder, and readjudicate the 
claims of entitlement to service 
connection for a left knee disorder, a 
right knee disorder, defective hearing 
and tinnitus.  If the claims of 
entitlement to service connection for a 
left knee disorder, right knee disorder, 
defective hearing and tinnitus are not 
granted to the satisfaction of the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case as to those issues 
and be provided with an opportunity to 
respond.  If the claim of whether new and 
material evidence has been submitted to 
reopen the service connection claim for a 
back disorder is not granted, and the 
veteran provides a timely notice of 
disagreement with that decision, the RO 
should issue a statement of the case, and 
then if the veteran submits a timely 
substantive appeal, that matter should 
also be returned in accordance with the 
applicable procedures.

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  No action is 
required of the veteran until he is otherwise notified by the 
RO.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


